DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Claim Status
Claims 7 and 8 have been canceled.
Claim 1 has been amended; the amendment contains new matter not adequately described in the original specification.
Claims 1-6 and 9 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “a thickness of the flip portion is greater than a thickness of the connecting loop” in line 14.  The specification discloses that “a thickness of the flip portion is 
Claims 2-6 and 9 are rejected based on dependency to claim 1.

For the sake of examination, “a thickness of the flip portion is greater than a thickness of the connecting loop” has been interpreted as “a thickness of the flip portion is no smaller than a thickness of the connecting loop” as is supported in the instant specification.


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “an enclosed rectangular loop” in line 2 and “an enclosed loop” in line 8. It is unclear if these recitations refer to the same loop or are separate elements of the invention. Thus, claim 1 is indefinite because it is unclear what the applicant regards as the invention.

For the sake of examination, both recitations have been interpreted as referring to the same element.

Claims 2-6 and 9 are rejected based on dependency to claim 1.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler (US 2016/0079578 A1).

Regarding claim 1, Tyler discloses an explosion-proof sheet (“hinged vent 38”; [0042]; Fig. 13; element 38), comprising 

a sheet body (“hinged vent 38”; [0042]; Fig. 13; element 38) formed as a whole (Fig. 13), 

wherein a recess loop (Fig. 13; elements 80, 82, and 84) in a shape (annotated Fig. 13) of an enclosed rectangular loop (Fig. 13; element 80, 82 and 84) is formed in the sheet body (38), 

a flip portion (“flaps 86”; [0049]; Fig. 13; element 86) is formed in the sheet body (38) within a region (annotated Fig. 13; element R) enclosed by the recess loop (80, 82, and 84); 

    PNG
    media_image1.png
    383
    799
    media_image1.png
    Greyscale


a score (“grooves”; [0045]; Fig. 13; elements 80 and 84) in a shape of a partial rectangular loop having four corners (annotated Fig. 13; elements N) and having substantially parallel lengthwise portions (Fig. 13; elements 80 and 114) connected with substantially parallel crosswise portions (Fig. 13; elements 84) and opposing spaced apart ends (Fig. 13; element 114) along one portion (Fig. 13; element 82) is arranged within (Fig. 13) the recess loop (80, 82 and 84), 

    PNG
    media_image2.png
    412
    767
    media_image2.png
    Greyscale



a connecting loop (“coined area 78”; [0051]; Fig. 6 and 13; element 78) in a shape of an enclosed loop (Fig. 13; element 78) surrounds (Fig. 13) a periphery of the recess loop (82 and 84), 
the connecting loop (78) has a first surface (annotated Fig. 6; element S1) and a second surface (annotated Fig. 6; element S2) opposite to the first surface (S2); the first surface (S1) of the connecting loop (78) extends to an inner surface (annotated Fig. 6; element F1) of a bottom of the recess loop (82) via a first step (annotated Fig. 6; element S1, F1), and the second surface (S2) of the connecting loop (78) extends to an outer surface (annotated Fig. 6; element F2) of the bottom of the recess loop (82) via a second step (annotated Fig. 6; element S2, F2); a thickness (“cross-sectional width 104”; [0047]; Fig. 6; element 104) of the flip portion (Fig. 6; element 86) is no smaller than a thickness (“cross-sectional width 104”; [0047]; Fig. 6; element 104) of the connecting loop (Fig. 6; element 78),

    PNG
    media_image3.png
    376
    471
    media_image3.png
    Greyscale




	Regarding claim 2, Tyler discloses wherein one recess loop (annotated Fig. 13; element O; Fig. 13; elements 80, 82 and 84) is formed in the sheet body (38), and only one flip portion (annotated Fig. 13; element OO) is formed within the region (R) enclosed by the one recess loop (O).





    PNG
    media_image4.png
    412
    767
    media_image4.png
    Greyscale

	
claim 3, Tyler discloses wherein the connection segment (82) is arranged at the lengthwise portion (114).

	Regarding claim 4, Tyler discloses wherein two recess loops (Fig. 13; 80, 82, and 84; annotated Fig. 13; element T) are formed in the sheet body (38) and are arranged in parallel (annotated Fig. 13) with each other, and only one flip portion (annotated Fig. 13; element OO) is formed within the region (Fig. 13; element 86) enclosed by each of the two recess loops (T).





    PNG
    media_image5.png
    457
    767
    media_image5.png
    Greyscale



Regarding claim 5, Tyler discloses wherein adjacent portions (Fig. 13; element 80; annotated Fig. 13; element P) of the two recess loops (T) overlap with each other (annotated Fig. 13; element P) to form an overlapping portion (annotated Fig. 13; element P).

claim 6, Tyler discloses wherein the connection segments (82) of the two recess loops (T) are arranged on the recess loops (T) opposite to the overlapping portion (80 and P), respectively (annotated Fig. 13).

Regarding claim 9, Tyler discloses wherein the score (80) is formed at a middle part (Fig. 13) of the recess loop (80-84).

    PNG
    media_image2.png
    412
    767
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 20160043367 A1) hereinafter Chun.

Regarding claim 1, Chun discloses an explosion-proof sheet (“second vent 63… set on the external surface of the cylindrical case 20”; [0118]; Fig. 6; elements 20 and 63), comprising 

a sheet body (Fig. 6; elements 20 and 63) formed as a whole (Fig. 6), 

wherein a recess loop (“second vent 63”; Fig. 6; element 63) in a shape of an enclosed loop (Fig. 6; element 63) is formed in the sheet body (20 and 63), 


    PNG
    media_image6.png
    464
    373
    media_image6.png
    Greyscale
a flip portion (annotated Fig. 6; element F) is formed in the sheet body (20 and 63) within a region (annotated Fig. 6; element F) enclosed by the recess loop (63); 

a score ([0121]; Fig. 6; element 634) in a shape of a partial loop (Fig. 6; element 634) is arranged within the recess loop (63), 

a portion (“a single-ended portion 635”; [0119]; Fig. 6; element 635) of the recess loop (63) located between two ends (“double ends”; [0119]; Fig. 6) of the score (634) forms a connection segment (“a single-ended portion 635”; [0119]; Fig. 6; element 635).

a connecting loop in a shape of an enclosed loop surrounds an outer periphery of the recess loop, the connecting loop has a first surface and a second surface opposite to the first surface; the first surface of the connecting loop extends to an inner surface of a bottom of the recess loop via a first step, and the second surface of the connecting loop extends to an outer surface of the bottom of the recess loop via a second step; a thickness of the flip portion is greater than a thickness of the connecting loop


a connecting loop (Fig. 6; element 20) in a shape of an enclosed loop (Fig. 6; element 63) surrounds a periphery of the recess loop (Fig. 6; element 63),


    PNG
    media_image7.png
    504
    530
    media_image7.png
    Greyscale
the connecting loop (20) has a first surface ([0121]; annotated Fig. 4; element S1) and a second surface ([0121]; annotated Fig. 4; element S2) opposite to the first surface (S1); the first surface (S1) of the connecting loop (20) extends to an inner surface of a bottom of the recess loop ([0121]; Fig. 4; element 611) via a first step ([0121]; annotated Fig. 4; element F1), and the second surface (S2) of the connecting loop (20) extends to an outer surface of the bottom of the recess loop ([0121]; Fig. 4; element 611) via a second step ([0121]; annotated Fig. 4; element F2); 


 a thickness of the flip portion (annotated Fig. 4; element F)  is no smaller than a thickness of the connecting loop (Fig. 4; element 20).

Regarding the claim limitation, “as pressure within an enclosure with a battery exceeds a pressure threshold, the score is configured to break within the recess loop and the flip portion is configured to turn about the connection segment within the recess loop to form an opening that is an area of the flip portion”, Chun discloses that the configuration of the connection segment (635) and the score (634) allow the vent to be opened easily ([0120]). It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Thus, this claim limitation is inherent to Chun’s disclosure.

Chain fails to disclose “rectangular loop”, a “partial rectangular loop”, or “substantially parallel lengthwise portions connected with substantially parallel crosswise portions and opposing spaced apart ends along one portion”. However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Chun by employing a rectangular configuration to arrive at the claimed invention.

	

    PNG
    media_image6.png
    464
    373
    media_image6.png
    Greyscale


	
Regarding claim 2, Modified Chun discloses all claim limitations of the present invention as set forth above. Modified Chun further discloses wherein one recess loop (Fig. 6; element 63) is formed in the sheet body (20 and 63), and only one flip portion (F) is formed within the region (F) enclosed by the one recess loop (63).

Regarding claim 3, Modified Chun discloses all claim limitations of the present invention as set forth above. Chain further discloses wherein the recess loop (63) includes a lengthwise portion (annotated Fig. 6; element L) and a crosswise portion (annotated Fig. 6; element W), and the connection segment (635) is arranged at the lengthwise portion (L).

    PNG
    media_image8.png
    471
    393
    media_image8.png
    Greyscale


It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a recess loop of a rectangular shape based on Chun’s disclosure.

Regarding claim 4, Modified Chun discloses all claim limitations of the present invention as set forth above. Further, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, the instant claim is obvious over modified Chun’s disclosure.
claim 9, Modified Chun discloses all claim limitations of the present invention as set forth above. Modified Chun further discloses wherein the score ([0121]; Fig. 6; element 634) is formed (Fig. 6; [0121]) at a middle part ([0121]; Fig. 6; element M in grey) of the recess loop (63). 

    PNG
    media_image9.png
    429
    412
    media_image9.png
    Greyscale

 For illustrative purposes, the following drawing (Fig. 4) has been included to demonstrate the structural relationship of the recess loop (63) and score (634) as disclosed by Chun ([0121]). In this illustrative demonstration, the score (634) is represented by element 612, the recess loop (63) is represented by element 611.


    PNG
    media_image10.png
    342
    368
    media_image10.png
    Greyscale


Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 

With respect to Chun, applicant argues that the Office Action dated 10/04/2021 did not reject Claims 7 and 8 under Chun (pg. 7). However, the examiner notes that the OA dated 10/04/2021 does indeed reject claims 7 and 8 over Chun (see pg. 14-15). Further, as noted in the 112B rejection above applicant does not have support for the limitation “a thickness of the flip portion is greater than a thickness of the connecting loop” in line 14.  Therefore, this limitation has been interpreted as “a thickness of the flip portion is no smaller than a thickness of the connecting loop” as is instantly supported ([0012]). As applicant points out (pg. 8), Chun satisfies this limitation. Thus, applicant’s arguments with regards to Chun are not persuasive.

With respect to Tyler, applicant argues that the thickness of the top portion of the outer periphery of the slotted or coined area is larger than the thickness of the flap portion (pg. 7). However, applicant is referring to the thickness of element 52 (Fig. 6) instead of the thickness 

Applicant further argues “as shown in FIG. 6 of Tyler as annotated below, an outer surface of the bottom of the slotted or coined area 78 and an outer surface of the top portion at the outer periphery of the slotted or coined area 78 are on the same plane, without a step forming therebetween” (pg. 6-7). It is noted that the instant claim 1 does not recite that a step must be formed between “an outer surface of the bottom of the slotted or coined area 78 [i.e. the connecting loop] and an outer surface of the top portion at the outer periphery of the slotted or coined area 78 [i.e. the connecting loop]”. The instant claim instead recites that the first surface (S1) of the connecting loop (78) extends to an inner surface (annotated Fig. 6; element F1) of a bottom of the recess loop (82) via a first step (annotated Fig. 6; element S1, F1), and the second surface (S2) of the connecting loop (78) extends to an outer surface (annotated Fig. 6; element F2) of the bottom of the recess loop (82) via a second step (annotated Fig. 6; element S1, F2). As illustrated below, Tyler satisfies this requirement. Thus, applicant’s argument are unpersuasive.

    PNG
    media_image3.png
    376
    471
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727